UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-6242



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE STEPLIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-01-264; CA-03-33-AM)


Submitted:   August 9, 2004              Decided:    September 8, 2004


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Steplight, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne   Steplight   appeals   a    district   court’s   order

construing his “motion to vacate plea of guilty and evidentiary

hearing” as a 28 U.S.C. § 2255 (2000) motion and dismissing it as

successive, noting that Steplight has not obtained authorization

from this court to file such a motion.        An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.*       28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       We have independently reviewed the

record and conclude that Steplight has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, deny Steplight’s motion for

appointment of counsel, and dismiss the appeal.        We dispense with


     *
      See Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir. 2004)
(holding that order denying relief under Fed. R. Civ. P. 60(b) in
a habeas setting is “the final order in a habeas corpus proceeding”
subject to the certificate of appealability requirement of 28
U.S.C. § 2253(c)(1)(A) (2000)).

                                 - 2 -
oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              DISMISSED




                                  - 3 -